Pfeifer, J.,
concurring. I fully agree with all that Justice Resnick has written in her powerful and compelling lead opinion. I write only because I am compelled to challenge the jurisdictional thesis advanced by Chief Justice Moyer in his dissent. Ours is an honest and civil, yet deep, disagreement as to this court’s role in administering an efficient and orderly system of justice in this state.
Twenty-seven thousand tort cases were filed in Ohio in 1998. That does not include those instances where causes of action occurred but were settled without legal action. We should not expect those numbers to decrease in succeeding years. Am.Sub.H.B. No. 350 is a global cloud over most of the cases and would-be cases arising after the bill’s effective date of January 27, 1997. The numerous constitutional issues the bill raises will not be resolved until this court has addressed them.
Why now and not later? Because we compound the damage to injured parties and to the judicial system by delaying our decision. The General Assembly’s most obvious flouting of the Constitution is its imposition of caps on damages in H.B. 350. It will not be a malingering plaintiff with a “soft tissue” injury who is most harmed by a delay in resolving that issue. Instead, profoundly injured *515Ohioans, those in the greatest need of a prompt resolution of their claims, are affected most.
A majority of this court have determined to address the constitutional issues promptly and thereby prevent gridlock of our justice system. The granting of writs of mandamus and prohibition will remain extraordinary. Certainly, no one could argue that H.B. 350 is ordinary. It is sweeping, and it affects the administration of justice as a whole. If, as the Chief Justice predicts, persons unhappy with certain legislation will rush to this court to have it overturned by mandamus or prohibition, so be it. Such cases, if lacking compelling necessity for prompt attention will last only as long as it takes this court to say “no.” Justice Resnick’s opinion is absolutely clear that successful original actions in the Supreme Court will remain limited to exceptional circumstances that demand early resolution.
Our resolution of this case has not been a rush to judgment. The petitions were filed in November 1997, and this court will announce its decision over eighteen months later. Certainly, on specific and limited issues, a delay caused by the thoughtful consideration of trial and appellate courts, allowing facts to play themselves out in unimagined ways, has great merit. However, today’s decision regarding the constitutionality of H.B. 350 is not fact-driven. No specific variation of automobile accident or unique medical mistake would nullify the legislative constitutional assault that is today overturned. While delay does sometimes have value, the delay the Chief Justice advocates would be wholly unproductive. Petitioners have asked this court to discharge promptly our constitutional duty. Not to act would be to ignore the important role that this court plays in the lives of Ohioans.
We know from experience with bills similar to this one that the vagaries and vicissitudes of the justice system can lead to the needless extension of obvious injustice.' Fifteen years passed between the enactment of former R.C. 2307.43, which provided a $200,000 limit in general damages on medical malpractice cases, and the eventual determination of unconstitutionality by this court in Morris v. Savoy (1991), 61 Ohio St.3d 684, 576 N.E.2d 765. Justice Wright in his majority opinion was somewhat incredulous that it had taken so long for the constitutional challenge to reach this court. But such is the ordinary, unpredictable course of justice. It sometimes needs shepherding, and this court must provide that guidance.
I am reminded of the fires in Yellowstone National Park eleven years ago. Park officials, despite strong opposition, decided to let the naturally occurring wildfires run their course through the park. The fires raged beyond the officials’ expectation. By the time they decided to fight the fires, it was too late. Mile upon otherworldly mile of scorched, limbless tree trunks stand as monuments to *516the park officials’ well-meaning inaction. Restraint is not always admirable. Here it simply would be unjust.
Moyer, C.J., dissenting.
I
Introduction
From the inception of this case the respondent common pleas court judges have argued that this original action fails to meet the long-established requirements for the granting of a writ of mandamus or writ of prohibition. Respondents urge that the relief sought by the relators is, in effect, a declaratory judgment and injunctive relief, which this court has no jurisdiction to grant. Respondents presented these arguments in two motions to dismiss, which remain pending. Today the majority impliedly denies these motions by granting writs ordering the extraordinary relief sought by the relators.
I would grant the motions to dismiss. The substantive issues concerning the constitutionality of Am.Sub.H.B. No. 350 simply are not appropriate for determination, by this or any Ohio court, in a proceeding seeking the extraordinary writs of mandamus and prohibition. Relator’s complaint purports to seek a writ of mandamus or a writ of prohibition. Actually relators have successfully sought a declaratory judgment that Am.Sub.H.B. No. 350 is unconstitutional, accompanied by an injunctive order. The Ohio Constitution does not vest this court with original jurisdiction to issue either a declaratory judgment or injunctive relief. Section 2, Article IV, Constitution; State ex rel. Pressley v. Indus. Comm. (1967), 11 Ohio St.2d 141, 40 O.O.2d 141, 228 N.E.2d 631.
The majority has not satisfactorily addressed these fundamental arguments challenging the propriety of proceeding to a substantive judgment of the constitutionality of Am.Sub.H.B. No. 350 in a mandamus or prohibition action. The majority provided no legal opinion to support its issuance of an alternative writ in February 1998. State ex rel. Ohio Academy of Trial Lawyers v. Sheward (1998), 81 Ohio St.3d 1226, 689 N.E.2d 971. Today the majority disposes of respondents’ arguments going to the true nature of the relief sought, that is, declaratory judgment and injunctive relief, and the availability of alternative remedies and forms of actions, which precludes issuance of writs of mandamus and prohibition, by relying primarily on a single case, State ex rel. Zupancic v. Limbach (1991), 58 Ohio St.3d 130, 131-134, 568 N.E.2d 1206, 1207-1209, describing it as “disposi*517tive.” Zupancic does not, however, justify a determination of the constitutionality of Am.Sub.H.B. No. 350 in the case at bar.
Significantly, the syllabus of Zupancic does not set forth any principles of law relevant to exercise of this court’s original jurisdiction in mandamus or prohibition. See S.Ct.R.Rep.Op. 1(B) (“The syllabus of a Supreme Court opinion states the controlling point or points of law decided in and necessarily arising from the facts of the specific case before the Court for adjudication”). See, also, MTD Products, Inc. v. Robatin (1991), 61 Ohio St.3d 66, 70, 572 N.E.2d 661, 665, Resnick, J., dissenting (“Such a drastic change in the law of workers’ compensation should be made, if at all, in the syllabus. See Rule 1[B] of the Supreme Court Rules for the Reporting of Opinions * * *. In Ohio, the syllabus of a Supreme Court case states the law”).
Accordingly, Zupancic does not justify abandonment of principles of law that have been incorporated into syllabus law, stand contrary to the action of the court in Zupancic, and have governed the proper exercise of our original jurisdiction since Ohio became a state. Application of those principles precludes our exercising original jurisdiction over the case at bar.
The majority, in granting the writs sought by relators, has in effect said that long-established standards for determining whether a court should grant an extraordinary writ of mandamus or prohibition no longer apply. Undoubtedly, those dissatisfied with enactments of the General Assembly (or of local legislative bodies) will no longer consider a writ of mandamus or prohibition to be an extraordinary remedy: instead they will consider them the remedy of choice, available upon simple assertion that the legislation contradicts previous judicial pronouncements, thereby violating the doctrine of separation of powers. That is precisely what relators argued here. We should expect, after the announcement of the majority opinion, that opponents of legislation will frequently choose to file such actions in this court, the court of last resort in interpreting the Ohio Constitution. If the highest court of a state is to make a radical change in the rules governing the jurisdiction of its courts, the change should be the product of deliberative study and debate, perhaps even constitutional amendment, not the result of a single highly factious case, such as the one before us, in which very little rationale is offered for the change.
The determinative issue herein is not the constitutionality of Am.Sub.H.B. No. 350. The issue is whether it is appropriate for this court to examine constitutional challenges to Am.Sub.H.B. No. 350 in the context of an extraordinary action rather than in the ordinary course of law. Established legal principles exist to guide the courts in making such a determination, and require the conclusion that it is not appropriate. I cannot condone the majority’s willingness to sweep aside these established common-law principles, which date from the time of Elizabe*518than England,16 in order to accelerate review of relators’ claim that Am.Sub.H.B. No. 350 and its various provisions are unconstitutional.
Moreover, I fear that today’s decision will unnecessarily create tension between this court and the General Assembly. The majority acknowledges in fn. 4 that the perception already exists of an “ ‘ongoing war between the tort policies and power of the judicial branch and those of the legislative and executive branches of state government,’ ” quoting Werber, Ohio Tort Reform Versus the Ohio Constitution (1996), 69 Temple L.Rev. 1155, 1156. It disparages the General Assembly with faint praise, declaring that both the General Assembly and this court have “endeavored to comport with the principle of separation of powers and respect the integrity and independence of the other, that is, until now.” (Emphasis added.) It then less subtly accuses the General Assembly of challenging the existence of “the judiciary as a coordinate branch of government,” of “openly challenging] this court’s authority to prescribe rules” of procedure, of “intruding] upon judicial power,” of “brushing aside” a prior decision of this court as though it were “of no consequence,” thereby “tearing] at the fabric of our Constitution.”
In conclusion, the majority describes the adoption of Am.Sub.H.B. No. 350 as being in “disregard for the constraints imposed by the Ohio Constitution to curb legislative excesses,” and as constituting a threat to judicial independence “reminiscent of a bygone era of legislative omnipotence existing prior to the adoption of the Constitution of 1851.” It accuses the General Assembly of “boldly seizing] the power of constitutional adjudication” and of forbidding “the courts the province of judicial review.” Such statements are unwarranted and have no place in an opinion of this court.
In arriving at these conclusions the majority has chosen, unnecessarily, to construe the actions and language of the General Assembly in the most negative light. In so doing, and in referring to the General Assembly with inflammatory and accusatory language, the majority appears to be throwing down the gauntlet to that coequal legislative branch of government. It is difficult to see how the majority’s rhetoric will result in anything but detriment to the citizens of Ohio.
It is time to end this war of words. Rather than responding in outrage to the adoption of Am.Sub.H.B. No. 350, thereby escalating the battle, this court should scrupulously adhere to its own constitutional role in accordance with established legal principles. Judicial restraint of this nature would be the best way to avoid a true challenge to the doctrine of separation of powers. Instead, in its zeal to invalidate all aspects of the comprehensive tort reform legislation incorporated in Am.Sub.H.B. No. 350, the majority has itself arguably affronted our constitution*519al system of government in a manner no less egregious than it attributes to the General Assembly.
II
The Complaint Does Not State a Claim Justifying Issuance of Relief in the Form of an Extraordinary Writ of Mandamus or Prohibition Because an Adequate Remedy Exists to Determine the Constitutionality of Am.Sub.H.B. No. 350 by Way of Review by the Trial Courts of this State, Followed by Appellate Review in the Courts of Appeals, and Ultimately by the Supreme Court of Ohio.
In proceeding to judge the constitutionality of Am.Sub.H.B. No. 350, the majority has disregarded established legal principles governing the exercise of this court’s jurisdiction in mandamus and prohibition.
In order to be entitled to a writ of mandamus, the relator must establish (1) that the relator has a clear legal right to the relief prayed for, (2) that the respondent has a clear legal duty to perform the requested act, and (3) that the relator has no plain and adequate remedy at law. State ex rel. Seikbert v. Wilkinson (1994), 69 Ohio St.3d 489, 490, 633 N.E.2d 1128, 1129. See, also, R.C. Chapter 2731.
As early as 1877 this court recognized that “[m]andamus is an extraordinary or supplementary remedy, which, can not be resorted to if the party has any other adequate, specific remedy.” Chinn v. Fayette Twp. Trustees (1877), 32 Ohio St. 236, 237. Although mandamus may be used to order a court to make a ruling if it has failed to do so in a timely manner, it should never be used to direct a court to rule in any particular way. State ex rel. Ney v. Niehaus (1987), 33 Ohio St.3d 118, 515 N.E.2d 914. This, of course, is what the writ issued today will do, in accordance with relators’ demand that the respondents be ordered to disregard duly enacted Am.Sub.H.B. No. 350 and enjoined from ruling that Am.Sub.H.B. No. 350 is constitutional.
The majority believes that our decision in Zupaneic justifies our exercising original jurisdiction in mandamus in this case, despite the fact that the syllabus in Zupaneic does not set forth principles of law governing the exercise of our original jurisdiction. I believe that Ziipancic was an aberration to the extent that it implies that this court may determine, on a case-by-case basis, whether a constitutional challenge to any particular statute raises exigent circumstances sufficient to allow the court to proceed to examine that constitutional challenge, despite the existence of an available remedy by way of appeal. I therefore disagree that it is dispositive.
*520In Zupancic the relators, Lake County Auditor Edward Zupancic and others, invoked the jurisdiction of this court seeking a writ of mandamus ordering the Tax Commissioner of Ohio to apportion funds according to a formula established by R.C. 5727.15(D) as it read prior to November 28, 1988, the effective date of a statutory amendment. They argued that the amendment rendered the apportionment statute unconstitutional and unenforceable and that the Tax Commissioner therefore had no legal duty to apportion funds in compliance with the statute as amended.
Although the Zupancic court did consider the constitutionality of amended R.C. 5727.15(D), it did so only because the constitutionality of the statute was determinative of the issue whether the respondent was under a clear legal duty to perform acts prescribed by the challenged statute.
The Zupancic court did not repudiate the vast body of precedent emphasizing the limited nature of our original jurisdiction. Instead, it reinforced it. The court recognized that “in order for this court to grant a writ of mandamus we must find ‘ * * * that the relator has a clear legal right to the relief prayed for, that the respondent is under a clear legal duty to perform the requested act, and that relator has no plain and adequate remedy at law.’ ” Zupancic, 58 Ohio St.3d at 132, 568 N.E.2d at 1208, quoting State ex rel. Westchester Estates, Inc. v. Bacon (1980), 61 Ohio St.2d 42, 15 O.O.3d 53, 399 N.E.2d 81, paragraph one of the syllabus. The Zupancic court acknowledged its lack of jurisdiction to entertain injunction actions, quoting the following syllabus law:
“ ‘Original jurisdiction is conferred upon the Supreme Court by the state Constitution only in quo warranto, mandamus, habeas corpus, prohibition and procedendo. The court is without authority to entertain an action in injunction instituted therein.
“ ‘A writ of mandamus compels action or commands the performance of a duty, while a decree of injunction ordinarily restrains or forbids the performance of a specified act.
“ ‘A proceeding wherein an order is sought directing the Industrial Commission of Ohio to “cease disbursing” certain funds is essentially one in injunction and not mandamus, and is not within the original jurisdiction of the Supreme Court,’ ” Zupancic, 58 Ohio St.3d at 132, 568 N.E.2d at 1208, quoting State ex rel. Smith v. Indus. Comm. (1942), 139 Ohio St. 303, 22 O.O. 349, 39 N.E.2d 838, syllabus.
Further, the Zupancic court recognized that “this court will scrutinize pleadings in order to assure that actions filed by parties requesting mandamus relief are consistent with our prior decisions as to the form and substance of the relief sought.” Id. The court quoted with approval holdings in which we acknowledged our responsibility to go beyond the pleadings to determine whether the desired relief was actually mandamus:
*521“ Where a petition filed in the Supreme Court or in the Court of Appeals is in the form of a proceeding in mandamus but the substance of the allegations makes it manifest that the real object of the relator is for an injunction, such a petition does not state a cause of action in mandamus and since neither the Supreme Court nor the Court of Appeals has original jurisdiction in injunction the action must be dismissed for want of jurisdiction.’ ” Id., quoting State ex rel. Pressley v. Indus. Comm. (1967), 11 Ohio St.2d 141, 40 O.O.2d 141, 228 N.E.2d 631, paragraph four of the syllabus.
Mandamus is not a substitute for appeal. State ex rel. Keenan v. Calabrese (1994), 69 Ohio St.3d 176, 631 N.E.2d 119. It is clear that the Zupancic court accepted this principle. In Zupancic, the court observed that “the mere assertion by a relator that the appellate process is lengthy and the accelerated nature of mandamus is preferred does not entitle the relator to such an extraordinary writ.” (Emphasis sic.) Zupancic, 58 Ohio St.3d at 134, 568 N.E.2d at 1210, fn. 2. See, also, State ex rel. Willis v. Sheboy (1983), 6 Ohio St.3d 167, 6 OBR 225, 451 N.E.2d 1200, paragraph one of the syllabus: “Where a constitutional process of appeal has been legislatively provided, the sole fact that pursuing such process would encompass more delay and inconvenience than seeking a writ of mandamus is insufficient to prevent the process from constituting a plain and adequate remedy in the ordinary course of law.”
The Zupancic opinion did draw a distinction between petitions in mandamus that, in effect, seek prohibitory injunctions against enforcement of duties imposed by statutes (which the court recognized not to be cognizable in mandamus) and petitions that seek affirmative relief in the form of an order whose “essence is for respondents to abide by former law” (which the Zupancic court and the majority today deem appropriately addressed in a mandamus action). Such a distinction is merely semantical, as the only reason a respondent in mandamus would be under an affirmative duty to abide by former statutory or common law, rather than current statutory law, would be that the current statute is unconstitutional, hence void. Thus an order prohibiting an official from carrying out a duty imposed by a current statute, because it is unconstitutional, is of no substantive difference from an order mandating that the official carry out duties established by preexisting law, because the current statute is unconstitutional.
The majority states that “[i]t is necessary to consider whether Am.Sub.H.B. No. 350 is unconstitutional in order to determine whether [respondent judges] have a clear legal duty to follow prior law.” If this reasoning justifies exercise of original jurisdiction in mandamus in this case, then a mandamus action naming trial court judges respondents is available to entertain a constitutional challenge to any statute, because trial court judges are always under a duty to enforce only valid, constitutional laws. The majority appears ready to accept this premise, as *522it baldly states that “in Ohio mandamus is a proper proceeding in which to question the constitutionality of legislative enactments.” But in its willingness to do so, the majority is sounding a death knell for the doctrine that mandamus may not be used where a declaratory judgment action offers an adequate remedy to challenge the constitutionality of a statute, initially in the trial courts, followed by appellate review.
To the extent that the majority implies that mandamus may be necessary in order to ensure that the trial court apply the correct law, preexisting the adoption of Am.Sub.H.B. No. 350, to determine the case before it, as opposed to being necessary to ensure that the trial court performs its duty of proceeding to final judgment, the majority demonstrates that the true motive underlying relators’ petition is not to ensure that the respondent judges make rulings, but to ensure that the respondent judges make particular rulings, i.e., that the law existing before Am.Sub.H.B. No. 350 remains in effect despite the adoption of that bill. Until today, mandamus has never been available to further such a goal.
The clear legal duty of the respondent judges in the case at bar is to make rulings on cases filed in their courts — not to make specific rulings. The relators' have made no showing that the respondent judges have refused to perform their duties. To the contrary, it is this suit itself that has precluded the respondents from exercising their duty of deciding tort cases pending in their courts. Relators are, in effect, improperly pursuing interlocutory appeals of rulings that the trial courts have not yet made, but that the relators suspect they may make.
While it is true that the trial courts of this state have a clear legal duty to recognize and enforce only those statutes that are constitutional, that duty is not imposed by the challenged statutes created by Am.Sub.H.B. No. 350. This distinguishes the case at bar from Zupancic, and from the traditional “public duty/taxpayer” case in Ohio. The majority notes that the public-right doctrine (defined by the majority as permitting an individual to obtain a writ of mandamus to enforce a public right without the showing of a personal interest in the subject matter) dates from the last century as an exception to the personal-injury requirement of standing. However, the extension of that doctrine so as to equate public duty with enforcement of the doctrine of separation of powers, or with preservation of judicial power within the judiciary, is not a long-standing legal principle. The majority has indeed created a new theory of standing, and one not justified by Zupancic. Moreover, it is significant that, ultimately, the Zupancic court refused to issue an extraordinary writ.
Zupancic thus does not provide a logical basis for this court to determine with carte blanche the constitutionality of any statute in an action seeking mandamus and prohibition. To the extent that Zupancic has any precedential value, it stands only for the proposition that the constitutionality of a statute can be *523determined in mandamus where the specific duty at issue is imposed by the challenged statute.
Even assuming, purely for purposes of argument, that Zupancic supports our jurisdiction to issue a writ of mandamus, it does not support our jurisdiction in prohibition. We recognized as early as 1915, in accordance with English common law, that a writ of prohibition is a “ ‘prerogative writ to be used with great caution and forbearance for the furtherance of justice, and for securing order and regularity in all the tribunals where there is no other regular and ordinary remedy.’ ” State ex rel. Nolan v. ClenDening (1915), 93 Ohio St. 264, 270, 112 N.E. 1029, 1031, quoting 32 Cyc. 598. Accordingly, the court recognized three conditions for the writ of prohibition:
“ T. That the court, officer or person against whom it is sought is about to exercise judicial or quasi-judicial power.
“ ‘2. That the exercise of such power is unauthorized by law;
“ ‘3. That it will result in injury for which no other adequate remedy exists.’ ” Id. at 271, 112 N.E. at 1031, quoting High, Extraordinary Legal Remedies, Section 764a.
In State ex rel. Garrison v. Brough (1916), 94 Ohio St. 115, 113 N.E. 683, the court held as syllabus law that “[t]he writ of prohibition is an extraordinary legal remedy whose object is to prevent a court or tribunal of peculiar, limited or inferior power from assuming jurisdiction of a matter beyond its cognizance.” The court further observed that prohibition “does not lie to prevent a subordinate court from deciding erroneously or from enforcing an erroneous judgment in a case in which it has a right to adjudicate. In all such cases the aggrieved party must pursue the ordinary remedies for the correction of errors.” Id. at 123-124, 113 N.E. at 685.
Moreover, the court aptly noted, in reference to the then recently adopted amendment to the Ohio Constitution vesting this court with jurisdiction in prohibition, that “[i]t was not contemplated by the people, when they adopted the amendment referred to, that this court would interfere with the proper exercise by inferior courts of the functions and the jurisdiction conferred upon them under the provisions of the constitution.” Id. at 129,113 N.E. at 687. The court noted, “Established order and the respect due to properly constituted inferior courts require that it should never issue unless it clearly appears that the inferior court is about to exceed its jurisdiction. The writ cannot be made to serve the purpose of a writ of error, to correct mistakes of the lower court in deciding questions of law or evidence within its jurisdiction.” Id. at 123, 113 N.E. at 685. These principles not only are of long standing, but have been accepted by this court and all courts of Ohio to the modern day. See, e.g., State ex rel. Tubbs Jones v. Suster (1998), 84 Ohio St.3d 70, 701 N.E.2d 1002.
*524The majority states that “this case has little to do with the jurisdiction of common pleas courts to initially determine constitutional questions or with preventing anticipated erroneous judgments.” With all due respect to the majority, this case has everything to do with it. One need only identify the respondents (individual judges sitting in common pleas courts of Franklin, Cuyahoga, and Montgomery Counties) and the nature of the relief sought (enjoinder of those judges against following the statutory law enacted in Am.Sub. H.B. No. 350) to see the error of the majority’s position.
By proceeding itself to determine the constitutionality of Am.Sub.H.B. No. 350 in an action for extraordinary relief, the majority has usurped any opportunity of the trial courts to do so. In truth, the majority’s substantive review today circumvents the constitutional authority of the courts of general jurisdiction in Ohio: the common pleas courts. Section 4, Article IV, Ohio Constitution.
The majority correctly observes that inferior tribunals have no “power to reject the mandates of this court on constitutional questions or rules of court in favor of conflicting judicial mandates issued by the General Assembly.” The trial courts of this state recognize their duty to follow binding precedents of this court on a daily basis. The relators have failed to demonstrate that the respondents would not adhere to their duty were this court to deny the extraordinary writs they seek. That being so, the relators’ contention that they are not improperly seeking the extraordinary remedy of prohibition to prevent incorrect rulings rings false.
Certainly an accelerated process is not necessary to protect the legal rights of Ohio litigants. If the provisions of Am.Sub.H.B. No. 350 are indeed as blatantly unconstitutional as the majority deems them to be, they would undoubtedly be struck down by the trial and appellate courts of this state. The legal rights of our citizens are adequately protected in the ordinary course of law: determination of issues of fact and law by the trial courts, appellate review by the courts of appeals, and ultimately review by this court. Does the majority have so little confidence in the courts of this state to make correct decisions that it must pluck important issues from' them in order to ensure correctness?
The action before us does not state a claim in mandamus or prohibition, and should be dismissed for that reason.
Ill
Relators Lack Standing to Challenge the Constitutionality of Am.Sub.H.B. No. 350. Am.Sub.H.B. No. 350 Does Not Usurp Judicial Power in Violation of the Doctrine of Separation of Powers
The concept of legal standing is based on the principle that courts decide only cases or controversies between litigants whose interests are adverse to each *525other, and do not issue advisory opinions. The long- and well-established rule is that “[t]he general and abstract question, whether an act of the legislature be unconstitutional, can not with propriety be presented to a court. The question must be, whether the act furnishes the rule to govern the particular case. What, then, is the effect and operation of the act upon the particular ease? and does such effect and operation conflict with any provision of the constitution?” Foster v. Wood Cty. Commrs. (1859), 9 Ohio St. 540, 543. We have recognized that “it is the duty of every judicial tribunal to decide actual controversies between parties legitimately affected by specific facts and to render judgments which can be carried into effect.” Fortner v. Thomas (1970), 22 Ohio St.2d 13, 14, 51 O.O.2d 35, 257 N.E.2d 371, 372. It is thus the “settled judicial responsibility for courts to refrain from giving opinions on abstract propositions and to avoid the imposition by judgment of premature declarations or advice upon potential controversies.” Id. Even as to proceedings seeking declaratory judgments, there must be a genuine controversy “ ‘between parties having adverse legal interests, of sufficient immediacy and reality.’ ” Burger Brewing Co. v. Liquor Control Comm. (1973), 34 Ohio St.2d 93, 97, 63 O.O.2d 149, 151, 296 N.E.2d 261, 264, quoting, with emphasis added, Maryland Cas. Co. v. Pacific Coal & Oil Co. (1941), 312 U.S. 270, 273, 61 S.Ct. 510, 512, 85 L.Ed. 826, 829. For a cause to be justiciable, there must exist a real controversy presenting issues that are ripe for judicial resolution and that will have a direct and immediate effect on the parties. Id. at 97-98, 63 O.O.2d at 151-152, 296 N.E.2d at 264-265.
These relators do not have a true dispute, or controversy, with the individual common pleas court judges they have named as respondents. Nor have the relators alleged that the courts have failed to comply with any of the duties required of them. Indeed, the respondent judges have no interest in the ultimate determination whether Am.Sub.H.B. No. 350’s provisions dealing with tort actions are constitutional and have not even briefed the issue.
In addition, even assuming that the relators have standing, they nevertheless are not entitled to an extraordinary writ of mandamus or prohibition, because, as discussed above, they have not met the tests justifying the issuance of such writs. That the majority has deemed the relators to have standing does not excuse its failure to explain how the relators meet the established tests governing issuance of extraordinary writs, including the requirement that no other adequate legal remedy exists.
The majority has rejected respondents’ challenge to the standing of the relators to present and argue the issue of the constitutionality of the provisions of Am.Sub.H.B. No. 350. The majority concedes that these relators have failed to demonstrate that they have suffered a “direct and concrete injury in a manner or degree different from that suffered by the public in general,” the test generally *526used to determine standing. See, also, Ohio Contractors Assn. v. Picking (1994), 71 Ohio St.3d 318, 643 N.E.2d 1088 (not-for-profit association of contractors lacked standing to assert prevailing-wage claims where no association members had been shown to have suffered actual and concrete injury).
The majority has, however, in applying paragraph one of the syllabus to the facts of this case, created a new judicial doctrine pursuant to which any citizen is deemed to have standing to assert violation of the public right to preservation of judicial power and implementation of the doctrine of separation of powers.
In paragraph one of the syllabus the majority holds that “[w]here the object of an action in mandamus and/or prohibition is to procure the enforcement or protection of a public right, the relator need not show any legal or special individual interest in the result,” but will be deemed to have the required standing if the relator is an Ohio citizen. The majority then deems the preservation of judicial power in the judiciary to be the “public right” implicated in this case, and states that the General Assembly has jeopardized that public right in adopting Am.Sub.H.B. No. 350. However, the relator does not seek a writ of mandamus addressed to the General Assembly, but rather a writ addressed to judges of the common pleas courts, which are constituent parts of the judicial branch itself. The majority thus concludes that the issuance of a writ restraining the exercise of authority by the judicial branch thereby preserves judicial authority.
Even accepting, arguendo, the majority’s proposition that the actual-injury component of standing should be replaced by a public-right component in cases where it is asserted that a coequal branch of government has exceeded its constitutional authority, no such showing has been made in this case.
I bow to no one in my respect for the doctrine of separation of powers. Nevertheless, that doctrine is not one that is easily defined. In 1905, this court cogently observed that it “seems to be assumed that the separation of executive, legislative and judicial powers is complete and distinct under the constitution. Theoretically it is so; but in practice it is not so and never was so; and by the best modern writers on political science it is recognized to be practically impossible to distinctly define the line of demarkation between the different departments of government. This was well expressed in Taylor v. Place, 4 R.I. [324] 332: ‘To some extent, and in some sense, each of the powers must be exercised by every other department of the government in order to the proper performance of its duty.’ So likewise it was said by White, J., in State ex rel. v. Harmon, 31 Ohio St. 250, that ‘The distribution of powers among the legislative, executive and judicial branches of the government, is, in a general sense, easily understood; but no exact rule can be laid down, a priori, for determining, in all cases, what powers may or may not be assigned by law to each branch.’ * * * It *527is nevertheless true, in the American theory of government, that each of the three grand divisions of the government, must be protected from encroachments by the others, so far that its integrity and independence may be preserved.” Fairview v. Giffee (1905), 73 Ohio St. 183, 187, 76 N.E. 865, 866.
Relators contend that the General Assembly, in adopting Am.Sub.H.B. No. 350, violated the separation-of-powers doctrine by “overruling constitutional decisions of this Court, by overriding rules of procedure and evidence, and by interfering with access to the courts and the fair administration of justice.” The majority may be correct that, one or more specific provisions of Am.Sub.H.B. No. 350 are unconstitutional, but that is a determination that should be made upon a record developed in a trial court proceeding.
The majority accepts relators’ argument, and states further that “[i]n enacting and/or amending these sections [of Am.Sub.H.B. No. 350], the General Assembly chose to usurp this court’s constitutional authority by refusing to recognize our holdings” in prior cases. The majority says, for example, that “[t]here is simply no constitutional difference between R.C. 2323.54 and former R.C. 2307.43” (which limited recovery of general damages in medical claims to $200,000, and was held unconstitutional in Morris v. Savoy [1991], 61 Ohio St.3d 684, 576 N.E.2d 765). However, Morris does not state that any statute limiting general damages that might thereafter be enacted would, of necessity, also be deemed unconstitutional, nor could this court properly express an advisory opinion of this nature. Indeed, Justice Wright, who authored the lead opinion in Morris, determined at 690, 576 N.E.2d at 770, that the record before the court lacked evidence of a causal relationship between damage caps and medical malpractice insurance rate-setting. Justice Wright, however, implicitly acknowledged the possibility that the General Assembly may, subsequent to the announcement of the court’s decision, attempt to draft a constitutional damage-cap statute: “Conceivably, such evidence may exist, but that would require a second trip to the General Assembly.” Id. at 690, 576 N.E.2d at 771. I concurred in Justice Wright’s opinion only because it rested upon this absence of evidence of the necessity of imposing damages caps.
The majority states that the General Assembly has “direct[ed] our trial courts to apply a legislative rule that this court has already declared to be in conflict with the Civil Rules.” But the General Assembly simply has not, and cannot, usurp judicial power by the act of adopting unconstitutional statutes. Passage of such legislation is instead no more than the undertaking of a vain act: where a court finds an Act to be violative of the Constitution, it is a nullity, and has been from the time of its enactment. Cincinnati, Wilmington & Zanesville RR. Co. v. Clinton Cty. Commrs. (1852), 1 Ohio St. 77. Accordingly, enactment of a law that *528may be, or even is likely to be, later deemed void by this court does not constitute a violation of the doctrine of separation of powers.
The majority describes Am.Sub.H.B. No. 350 as including multiple provisions that are substantively indistinguishable from statutes previously struck down by this court. Should the executive or legislative branches of government fail to enforce a direct order of this court, that failure would constitute a violation of the doctrine of separation of powers. But the General Assembly has not done this in enacting Am.Sub.H.B. No. 350. Adoption of a statute similar to one already struck down does not contradict a prior judgment of this court invalidating the first statute. The fact remains that two separate statutes are involved, passed in different sessions of the General Assembly, by different legislators, and having different effective dates. The majority in effect acknowledges that the various provisions of Am.Sub.H.B. No. 350 are not the same provisions as those previously struck down by this court, but are instead separate statutes. For example, the majority differentiates between “amended” R.C. 2317.45 and “preamended” R.C. 2317.45 and refers to Am.Sub.H.B. No. 350 as having amended former R.C. 2315.21(C) and renumbered it R.C. 2315.21(D)(1).
Although it is desirable that a legislature make a good-faith effort to enact law that is constitutional, the General Assembly has the right to enact legislation even if the constitutionality of that legislation is questionable. Although I agree with the majority that it is beyond question that this court has authority to declare existing statutes unconstitutional, this court has no authority to control future legislative initiatives of the General Assembly. Pfeifer v. Graves (1913), 88 Ohio St. 473, 104 N.E. 529. It necessarily follows that this court does not have authority to order the General Assembly to refrain from enacting a similar statute. Our precedent recognizes this conclusion. The legislative branch of government “is free to act upon its own judgment of its constitutional powers. We have not even advisory jurisdiction to render opinions upon mooted questions about constitutional limitations of the legislative function * * *. The legislature, having delegated authority, prescribed and limited by the constitution, may exceed its authority by promulgating a law in conflict with the constitution.” Id. at 487, 104 N.E. at 533.
Of course, should the General Assembly adopt a law in conflict with the Constitution, it is the constitutional responsibility of the judicial branch of government to protect the rights of persons who might be injured by that law. The judiciary accomplishes this by declaring the law unconstitutional and void. Such declarations are properly made only in actual cases or controversies between adverse parties. We do not have such a case or controversy before us today.
*529The crux of the majority’s position is that language of intent in Am.Sub.H.B. No. 350 — and not the substantive provisions of the bill themselves — constitutes an attempt to “ ‘require the courts to treat [these laws] as valid,’ ” quoting Bartlett, 73 Ohio St. at 58, 75 N.E. at 941, and that the General Assembly “intends for the courts to treat these laws [ie., the various provisions of Am.Sub.H.B. No. 350] as valid notwithstanding our previous pronouncements.” Relators characterize the sections of Am.Sub.H.B. No. 350 expressing legislative intent, outlined in fn. 7 of the majority opinion, as containing a “selective and disapproving review of this court’s precedents,” and describe the Act as a “frontal assault” on prior decisions of this court.
Despite the majority’s protests and indignation, the General Assembly’s expression of disagreement with the constitutional analysis of a majority of this court in any given past case does not constitute a violation of the doctrine of separation of powers.
While the statements of intent in Am.Sub.H.B. No. 350 obviously have raised the ire of the majority, those statements in no way affect the duty of the common pleas courts to follow the precedent established by this court or the substantive power of this court to follow, or reject, its precedents. The enactment of a statute similar, or even identical, to one previously found to be unconstitutional in no way affects the power of the judiciary to strike down the new statute as well. Judicial power is no more infringed by the General Assembly’s statements of intent than by the expression of disagreement with our rulings by a legislator in debate over proposed legislation, or in a newspaper editorial. The majority’s indignation with the General Assembly’s expressions of disagreement with prior decisions of this court appears founded on mere pique.
Moreover, the General Assembly’s inclusion of language of intent, which the majority finds so egregious, is consistent with the General Assembly’s duty to consider the constitutionality of proposed legislation before enacting it. The majority confuses determination of constitutionality with expression of opinion as to constitutionality. The General Assembly has not deemed its constitutional interpretation to be superior to that of the courts, and its statements of intent in Am.Sub.H.B. No. 350 simply are not binding on the judiciary.
The majority has failed to recognize that a difference exists between legislative findings and judicial findings. The General Assembly chose to include commentary within Am.Sub.H.B. No. 350, stating, for example, that it “finds” that “[l]imiting the amount of compensatory damages for noneconomic loss in tort actions furthers [a] rational and legitimate state interest.” Section 5(P)(4), 146 Ohio Laws, Part II, 4028. I strongly disagree with the majority’s conclusion that adopting such findings constitutes a usurpation of judicial power. Rather, I find them to be in the nature of a statement of public policy "with which one may agree *530or disagree. More important, I can find no provision in Am.Sub.H.B. No. 350 where the General Assembly enacted statutory law purporting to bind the judiciary to its findings, or provided that the trial courts of the state should enforce the legal opinions of the General Assembly itself over those of this court. Even if it had, such a statutory mandate would be legally ineffective.
The intentions of the General Assembly are not controlling upon any Ohio court passing upon the constitutionality of legislation adopted by the General Assembly. Nowhere in Am.Sub.H.B. No. 350 has the General Assembly “purported] to give any inferior tribunal the power to reject the mandates of this court on constitutional questions or rules of court in favor of conflicting judicial mandates issued by the General Assembly,” as stated by the majority. Nor does the fact that these sections may ultimately be deemed unconstitutional mean that the General Assembly has unconstitutionally exercised its legislative power in adopting them.
The majority’s justification of relators’ standing is based upon the following circular reasoning: Am.Sub.H.B. No. 350 is unconstitutional because it encroaches upon judicial authority; therefore relators have standing in mandamus and prohibition to assert that Am.Sub.H.B. No. 350 is unconstitutional because it encroaches upon judicial authority. Stated another way, the majority concludes that, since Am.Sub.H.B. No. 350 is unconstitutional, the trial courts of the state should be precluded from determining whether Am.Sub.H.B. No. 350 is unconstitutional. I cannot subscribe to such reasoning.
The General Assembly simply has not violated the doctrine of separation of powers by enacting Am.Sub.H.B. No. 350. The General Assembly has the right to disagree with this court’s prior rulings on constitutional issues, and, pursuant to its legislative authority granted by Section 1, Article II of the Ohio Constitution, to enact legislation that accords with its own constitutional views. This power exists even though ultimately, and in the context of judicial review in the ordinary course of law, those views must yield to the determinations of the courts.
The relators do not have standing to litigate the substantive issues presented by this case under either a private-right or newly created public-right theory of standing. The case should be dismissed for that reason.
IV
Conclusion
Respondent common pleas judges McMonagle and Fuerst correctly describe this action as one in which the “Relators would have this Honorable Court expand its own constitutional parameters and, on Relators’ bald allegations of unconstitu*531tional impact, with no benefit of a developed record below and without the benefit of a case or controversy directly involving Relators, issue an order declaring the duly enacted laws of this state to be unconstitutional and enjoining the application of the laws of this state.” This court should decline such a misdirected invitation to change Ohio jurisprudence in order to give relators the result they seek.
Relators’ requests for writs of mandamus and prohibition accompanied by an order of injunctive relief should be denied, and this action dismissed.
Cook and Lundberg Stratton, JJ., concur in the foregoing dissenting opinion.

. See 1 Antieau, The Practice of Extraordinary Remedies (1987) 291, Section 2.00.